R. LANIER ANDERSON,
Circuit Judge, dissenting:
I agree with much of what the majority has written. In particular, the majority is correct in noting that the appellants’ allegations focus principally on wrongdoing by local defendants. I do not, however, agree that the federal defendánts can be properly dismissed in the present Rule 12(b)(6) posture of the case. I respectfully submit that *1538the majority has erroneously drawn inferences in favor of the federal defendants (ie.g., that the appellant’s failure to include the local housing authority as a defendant constitutes an admission that the authority is free from discrimination; see also footnote 5 of the majority opinion for inferences drawn in favor of the federal defendants). While further development of the record may justify these inferences, I cannot conclude that it is “beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 101-102, 2 L.Ed.2d 80 (1957). Accordingly, I dissent.